ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of forcible rape, in violation of Section 566.030 RSMo 1994, two counts of forcible sodomy in violation of Section 566.060 RSMo 1994, felonious restraint in violation of Section 565.120 RSMo 1994, and armed criminal action in violation of Section 571.015 RSMo 1994 in the Circuit Court of the City of St. Louis.* Defendant also appeals the denial of his post-conviction motion pursuant to Rule 29.15 following an evidentiary hearing in the Circuit Court of the City of St. Louis.
*789We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed pursuant to Rule 30.25(b) and 84.16(b).

 The only points of error alleged in Defendant’s brief, however, relate to his motion pursuant to Rule 29.15 and not to the trial resulting in his conviction. Therefore, Defendant has failed to preserve any errors allegedly committed during trial. State v. Williams, 812 S.W.2d 518, 520 (Mo.App.1991).